945 N.E.2d 1 (2011)
S & S LAND TRUST et al., respondents,
v.
Rebecca BROWN, Indv., et al., etc., petitioners.
No. 109821.
Supreme Court of Illinois.
March 30, 2011.
Petition for appeal as a matter of right denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order in S & S Land Trust v. Brown, No. 5-09-0015 (12/08/09), which dismissed the defendants' appeal. The appellate court is further directed to reconsider the matter in light of Supreme Court Rule 306, as amended effective February 16, 2011, to determine if another result is warranted.